DETAILED ACTION
	Applicant’s response, filed 28 April 2021 has been entered.
	Claim(s) 1-20 are currently pending.   
	Rejections of claim(s) 1-7 and 17-20 under 35 U.S.C. §112(a) have been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 8, and 17 contain limitations that, when taken in combination with the other limitation of the claims, are not represented in the prior art; namely “mounting a first drone upon an automobile; detachably anchoring a second drone to the first drone… wherein the second drone comprises a leg, and wherein the first drone comprises a releasable anchor… launching the first drone from the automobile in a tethered mode of flight; activating the releasable anchor to release the leg; and launching the second drone from the first drone in an untethered mode of flight” in claim 1, similar in claim 8, and “mounting a first drone upon an automobile, the first drone comprising an anchor assembly… positioning a second drone on the first drone, wherein the second drone comprises a leg… launching the first drone from the automobile in a tethered mode of flight; configuring the second drone that is detachably anchored to the first drone, to assist the first drone to move in a direction of travel during the tethered mode of flight; activating the releasable anchor to release the leg; and launching the second drone from the first drone in an untethered mode of flight” in claim 17. 
Claim(s) 2-7, 9-16, and 18-20 depend(s) upon claims 1, 8, or 17, incorporating all of the limitation of their respective base claims, and are therefore allowable under the same rationale. 
Speasl et al. (US 2016/0364989) appears to be the closest prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Andy Schneider/
Examiner, Art Unit 3669	

/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669